DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on May 11, 2021, in which claims 1-5, 7-13, are 15-20 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on May 11, 2021, with respect to claims 1-5, 7-13, are 15-20 have been fully considered and are persuasive. The 35 USC 101 rejection set forth in most recent office action mailed on March 26, 2021 has been withdrawn. 

Remark
After further reviewed applicant’s arguments in light of the claimed amendment consistent with original disclosure, it is conceivable that the claimed features “redirect the set of excluded files from being stored in the write filter overlay of the information handling system via an application programming interface” in integrated into a practical application that render the independent claims 1, 9, and 17 eligible under 35 USC 101. Claims 2-5, 7-8, 10-13, 15-16 and 18-20 are also eligible for incorporating the limitations of their respective base claims by dependency. Therefore, the 35 USC 101 rejection with respect to claim 1-5, 7-13 and 15-20 has been withdrawn.

Drawings
Acknowledgement is made that the replacement drawings filed on May 17, 2021 has been entered in the Application filed. The information provided therein has been considered as to the merits.

Amendment
Acknowledgement is made that the amendment filed on May 17, 2021 has been entered in the Application filed. The information provided therein has been considered as to the merits.

Allowable Subject Matter
Claims 1-5, 7-13 and 15-20 are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance: the claimed invention is involved in a information handling systems that includes a write filter overlay for storing multiple files, a local storage resource for storing a set of excluded files, a file exclusion driver monitors for recurring files of the multiple files, wherein the data describing the recurring file is added to an exclusion list, in response to determining that a cumulative file size associated with a recurring file of the recurring files exceeds the adjustable threshold, a file exclusion service for transmitting the exclusion list to a device management server for analysis, and a master exclusion list is received from the device management server based on the analysis, wherein the master exclusion list includes data describing a set of excluded files to be stored in the local storage resource of the information handling system, and the set of excluded files is stored into the local storage resource of the information handling system, wherein the information handling system is used to write filter overlay to provide a clean experience for guests, increase security of computing 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
.Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20160342519 (involves in a file-system filter driver that is attached to each cache volume containing a cache and a source volume containing a source file, wherein the file-system filter driver intercepts requests and may redirect the requests to the cache, wherein the redirection is based on metadata information corresponding to the file or folder associated with a given request. Redirection to the cache prevents an application or user from directly accessing or modifying the source volume, which may be shared among multiple client devices. Redirecting requests to the cache also permits user-specific modifications to be stored in the cache. A merged view of the source volume and the cache may then be presented to the user or an application, reflecting the user-specific modifications without affecting the source volume).
US 9665283 (involved in creating a new layer for an information handling system is disclosed. A layering client mounts a new layer at a layer storage medium accessible to the information ).
US20160342621 (involves in providing layered resources to an information handling system is disclosed herein. In particular embodiments, a layering system comprises a layering client, a layering file-system filter driver, and a layering registry filter driver provided for the information handling system. The layering system redirects file operations or registry operations to the layer).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        May 25, 2021